Citation Nr: 1530327	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  15-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether $18,394.91 is the correct sum for disbursement of agent fees based on an award of retroactive benefits.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from March 1975 to April 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2014 letter explaining that the Veteran's then representative would be paid agent fees in the amount of $18,394.91, based on the award of retroactive benefits made pursuant to an October 2013 rating decision.  A review of the Veteran's VBMS file shows that in October 2014 the Veteran's then representative, Christopher Loiacono, submitted a notice of disagreement (NOD) in response to that letter, wherein he disagreed with the calculation of agent fees in the amount of $18,394.91.  (The Board notes that the representative thereafter withdrew his representation of the Veteran.)  Although the issue of whether $18,394.91 is the correct sum for disbursement of agent fees based on the award of retroactive benefits was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC).

Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Although the RO acknowledged receipt of the October 2014 NOD regarding the calculation of agent fees, to date, it does not appear that the matter has been resolved and no SOC has been furnished concerning the issue outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the issue of whether agent fees based on an award of retroactive benefits were correctly calculated in the amount of $18,394.91.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the matter is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if an appeal as to the issue is perfected in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue a SOC addressing the issue of whether agent fees based on an award of retroactive benefits were correctly calculated in the amount of $18,394.91.  The parties to the appeal must be advised of the time limit in which they may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Additional evidence and argument on the matter the Board has remanded may be submitted.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



